PER CURIAM.
This case was previously before this court in Kelly v. Kelly, 557 So.2d 625 (Fla. 4th DCA 1990), (Kelly I), where we affirmed the final judgment of dissolution of marriage in all respects, except as to the trial court’s allowance of $75,000.00 of attorney’s fees to the wife. In Kelly I, this court remanded with directions that the trial court “require the wife to pay all or a substantial portion of her attorney’s fees.” Id. at 627. Appellant/husband appeals from the trial court’s order reducing the wife’s award of attorney’s fees from $75,-000.00 to $22,596.75. We affirm.
The trial court, in awarding $22,596.75 to the wife in attorney’s fees, ordering payment to the wife from a letter of credit posted by the husband, and ordering that interest be paid on the total amount owed the wife from the date of the final judgment, did not do anything inconsistent with the original final judgment of dissolution as modified by our opinion in Kelly I. Appellant has failed to demonstrate that the trial court abused its discretion. Therefore we affirm in total all of the orders here on appeal.
AFFIRMED.
ANSTEAD, POLEN and GARRETT, JJ., concur.